EXHIBIT 10.14

 

STOCK ISSUANCE AGREEMENT

 

This STOCK ISSUANCE AGREEMENT (this “Agreement”) is made and entered into as of
May 27, 2008, by and between Trilogy Capital Partners, Inc. (“Trilogy”) and
Amiworld, Inc., a Nevada corporation (the “Company”), with reference to the
following facts:

•          Trilogy and the Company have concurrently herewith entered into that
certain Letter of Engagement (the “LOE”) pursuant to which the Company has
engaged Trilogy to provide investor relations services.

•          This constitutes the Stock Issuance Agreement contemplated by the
LOE.

NOW, THEREFORE, with reference to the foregoing facts, Trilogy and the Company
agree as follows:

•          Issuance of Shares. As a material inducement to Trilogy to enter into
the LOE, the Company hereby issues to Trilogy Two Hundred Thousand (200,000)
shares (the “Shares”) of its Common Stock (the “Common Stock”). One Hundred
Thousand (100,000) of the Shares, representing one half (1/2) of such Shares,
shall be deemed earned as of the date hereof and the remaining One Hundred
Thousand (100,000) of the Shares (the second half of such Shares) shall be
deemed earned as of January 1, 2009 and the relevant certificate representing
ownership of the second 100,000 shares shall be held by a party mutually
acceptable to the parties hereto..

•

Representations and Warranties of the Company

The Company represents and warrants to Trilogy as follows:

•          The Company is a corporation duly organized, validly existing and in
good standing under the laws of the state referenced in the first paragraph of
this Agreement and has all requisite corporate power to own, lease and operate
its property and to carry on its business as now being conducted and as
currently proposed to be conducted.

•          This Agreement and the LOE have been duly authorized by all necessary
corporate action and constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject, as to
enforcement of remedies, to applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting creditors’ rights generally and to
general equitable principles.

 

 

02018/0001 164694.1

 

--------------------------------------------------------------------------------

•          The Shares have been duly authorized and are validly issued, fully
paid and non-assessable.

•          All consents, approvals, orders, authorizations or registrations,
qualifications, declarations or filings with any federal or state governmental
authority on the part of the Company to issue the Shares have been obtained.

•

Representations, Warranties and Agreements of Trilogy

Trilogy represents and warrants to, and agrees with, the Company as follows:

•          Trilogy is acquiring the Shares for its own account, for investment
purposes only and not with a view to distribution in violation of the Securities
Act of 1933, as amended (the “Securities Act”).

•          Trilogy understands that an investment in the Shares involves a high
degree of risk, and Trilogy has the financial ability to bear the economic risk
of this investment in the Shares, including a complete loss of such investment.

•          Trilogy has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Shares and in protecting its own interest in connection with this
transaction.

•          Trilogy understands that the issuance of the Shares to Trilogy has
not been registered under the Securities Act. Trilogy is familiar with the
provisions of the Securities Act and Rule 144 thereunder and understands that
the restrictions on transfer of the Shares may result in Trilogy being required
to hold the Shares for an indefinite period of time unless the transfer by the
undersigned is registered under the Securities Act.

•          Trilogy agrees that each certificate evidencing the Shares will bear
the following legend (or a legend substantially similar to the following):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE EXERCISED, SOLD, PLEDGED
OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE ACT OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.”

•

Registration Rights

•          If the Company shall determine to register any Common Stock under the
Securities Act for sale in connection with a public offering of Common Stock
(other than pursuant to an employee benefit plan or a merger, acquisition or
similar transaction), the Company will give written notice thereof to each
holder of Registrable Shares (“Holder,” and each Holder whose has Registrable
Shares

 

- 2 -

02018/0001 164694.1

 



 

--------------------------------------------------------------------------------

included in the registration statement, a “Participating Holder”)) and will
include in such registration any of the Registrable Shares which each such
Holder may request be included (“Included Shares”) by a writing delivered to the
Company within 15 days after the notice given by the Company to the Holder;
provided, however, that if the offering is to be firmly underwritten, and the
representative of the underwriters of the offering refuses in writing to include
in the offering all of the shares of Common Stock requested by the Company and
others, the shares to be included shall be allocated first to the Company, and
then among the others based on the respective number of shares of Common Stock
held by such persons. If the Company decides not to, and does not, file a
registration statement with respect to such registration, or after filing
determines to withdraw the same before the effective date thereof, the Company
will promptly so inform the Participating Holders, and the Company will not be
obligated to complete the registration of the Included Shares included therein.
The Company will pay all of its costs and expenses of such registration,
excluding: (i) underwriting discounts or brokerage fees or commissions in
connection with the sale of the Included Shares and (ii) fees and costs of
accountants, attorneys or others retained by the Participating Holders. For
purposes of this Agreement, “Registrable Shares” shall mean the Shares and any
shares issued as a result of a stock split, stock dividend or reclassification
of the Shares, provided, however, that shares shall cease to be Registrable
Shares upon the earliest to occur of: (a) the sale of the shares pursuant to an
effective registration statement under the Securities Act; (b) the sale of the
shares pursuant to Rule 144 under the Securities Act; and (c) the date the
shares can be sold under Rule 144(k) or any successor rule that permits the
public sale without limitation as to volume or other restriction and the
restrictive legend has been removed from the certificate evidencing the Shares.

•          In connection with any registration under this Section 4, the Company
will:

4.2.1   furnish to each Participating Holder a copy of the registration
statement and each amendment to the registration statement and such number of
copies of the final prospectus included in the registration statement as each
Participating Holder may reasonably request in order to facilitate the
distribution of the Included Shares owned by such Holder; and

4.2.2   notify each Participating Holder of the issuance of any stop order by
the Securities and Exchange Commission in connection with the registration
statement.

•          As a condition to including Registrable Shares in the registration
statement, each Participating Holder must provide to the Company such
information regarding itself, the Registrable Shares held by it and the intended
method of distribution of such Shares as shall be required to effect the
registration of the Registrable Shares and, if the offering is being
underwritten, each Participating Holder must provide such customary powers of
attorney, indemnities and other documents as may be reasonably requested by the
managing underwriter, provided

 

- 3 -

02018/0001 164694.1

 



 

--------------------------------------------------------------------------------

that no Participating Holder shall be obligated to make any representations or
warranties other related to its own shares and participation in the offering.

•          Following the effectiveness of the registration statement, upon
receipt from the Company of a notice that the registration statement contains an
untrue statement of material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances under which they were made, each Participating
Holder will immediately discontinue disposition of the Included Shares pursuant
to the registration statement until the Company notifies such Participating
Holder that it may resume sales of the Included Shares and, if necessary,
provide to each Participating Holder copies of the supplemental or amended
prospectus. In such event, each Participating Holder will deliver to the Company
all copies, other than permanent file copies then in such Holder’s possession,
of the most recent prospectus covering the Included Shares.

•          The Company agrees to indemnify and hold harmless each Participating
Holder, and its officers, directors and agents (including broker or underwriter
selling Included Shares), and each person, if any, who controls such
Participating Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), from and against any and all losses, claims, damages and liabilities
caused by (i) any violation or alleged violation by the Company of the
Securities Act, Exchange Act, any state securities laws or any rule or
regulation promulgated under the Securities Act, Exchange Act or any state
securities laws; (ii) any untrue statement or alleged untrue statement of a
material fact contained in any registration statement or prospectus relating to
the Included Shares (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or any preliminary prospectus;
or (iii) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances under which they were made, except
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
information furnished in writing to the Company by such Participating Holder or
on such Participating Holder’s behalf expressly for use therein. For this
purpose, and for the purpose of Section 4.5, certain information shall be deemed
“furnished in writing” by or on behalf of a Participating Holder expressly for
use in the registration statement if such Participating Holder provides written
approval of specific information in the registration statement regarding it.

•          Each Participating Holder agrees to indemnify and hold harmless the
Company, its officers, directors and agents and each person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the foregoing
indemnity from the Company to such Participating Holder, but only with respect
to information furnished in writing by such Participating Holder or on such
Participating Holder’s behalf expressly for use in the registration statement or
prospectus relating to the

 

- 4 -

02018/0001 164694.1

 



 

--------------------------------------------------------------------------------

Registrable Shares, or any amendment or supplement thereto, or any preliminary
prospectus.

•          In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to this Section 4, such person (an “Indemnified Party”) shall
promptly notify the person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party, and shall assume the payment of all fees and expenses;
provided that the failure of any Indemnified Party so to notify the Indemnifying
Party shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent (and only to the extent) that the Indemnifying Party is
materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) in the reasonable judgment of
such Indemnified Party representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that the Indemnifying Party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties and
that all such fees and expenses shall be reimbursed as they are incurred. In the
case of any such separate firm for the Indemnified Parties, the Indemnified
Parties shall designate such firm in writing to the Indemnifying Party. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with such consent, or if there be a final
judgment for the plaintiff, the Indemnifying Party shall indemnify and hold
harmless such Indemnified Parties from and against any loss or liability (to the
extent stated above) by reason of such settlement or judgment. No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.

•          Contribution. To the extent any indemnification by an Indemnifying
Party is prohibited or limited by law, the Indemnifying Party agrees to make the
maximum contribution with respect to any amounts for which, he, she or it would
otherwise be liable under this Section 4 to the fullest extent permitted by law;
provided, however, that (a) no contribution shall be made under circumstances
where a party would not have been liable for indemnification under this Section
4, and (b) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning used in the Securities Act) shall be
entitled to contribution from any party who was not guilty of such fraudulent
misrepresentation.

 

- 5 -

02018/0001 164694.1

 



 

--------------------------------------------------------------------------------

•

Miscellaneous

•          Notices. All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission or
by United States first class, registered or certified mail, postage prepaid,
addressed to the party at the address set forth on the signature page of this
Agreement. Any Notice, other than a Notice sent by registered or certified mail,
shall be effective when received; a Notice sent by registered or certified mail,
postage prepaid return receipt requested, shall be effective on the earlier of
when received or the third day following deposit in the United States mails. Any
party may from time to time change its address for further Notices hereunder by
giving notice to the other party in the manner prescribed in this Section.

•          Attorneys Fees. If any action or proceeding is brought to enforce or
interpret any provision of this Agreement, the prevailing party shall be
entitled to recover as an element of its costs, and not its damages, reasonable
attorneys’ fees to be fixed by the court.

•          Governing Law. This Agreement is made and entered into at Los
Angeles, California, and shall be governed by California law without giving
effect to the principles of conflicts of law thereof. The invalidity of any
provision shall not affect the remaining provisions. The parties hereby consent
to the exclusive jurisdiction, venue and forum of any state or federal court in
Los Angeles, California with respect to any action, which, in whole or in part,
in any manner arises under or relates to this Agreement.

•          Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be or become
prohibited or invalid under applicable law, such provision shall be ineffective
to the extent of such prohibition or invalidity without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

•          Captions. The various captions of this Agreement are for reference
only and shall not be considered or referred to in resolving questions of
interpretation of this Agreement.

•          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

•          Assignment. The registration rights under Section 4 of this Agreement
may be assigned to any purchaser of any of the Shares, whereupon such purchaser
shall have all of the rights of Trilogy with respect to the purchased Shares and
shall be subject to all of the obligations of Trilogy with respect to any
registration.

 

- 6 -

02018/0001 164694.1

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Trilogy have executed this Agreement as of
the day and year first above written.

AMIWORLD, INC.

60 East 42nd Street, Suite 1225

New York, NY 10165

 

 

By:

__s/Mamoru Saito______________

 

Its:

__Chairman and CEO___________

 

 

TRILOGY CAPITAL PARTNERS, INC.

1901 Avenue of the Stars, Suite 1060

Los Angeles, CA 90067

 

 

By:

__s/Norman A. Kunin____________

 

Its:

Sr. Vice President_______________

 

 

 

- 7 -

02018/0001 164694.1

 



 

 